In an action to foreclose a mortgage the plaintiff joined defendant Hazelwood on an alleged written guaranty of payment of the principal and interest. He moved to dismiss the complaint on the ground that it did not as to him state facts sufficient to constitute a cause of action. This defendant is an attorney and the writing is in his own language. We construe it on its face as a guaranty of payment and not of collection. It may contain a limitation as to the period of the guaranty as existing only as long as the relation of attorney and client existed, depending upon circumstances not now disclosed. We do not pass on that question. The complaint on its face states a cause of action against this defendant. Order denying motion to dismiss the complaint affirmed, with ten dollars costs and disbursements, with leave to defendant Hazelwood to answer within ten days from the entry of the order hereon. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.